RAYMOND R. ABRAMSON, Judge, dissenting. While I agree with the majority’s decision regarding the property settlement agreement, I must dissent because I do not believe that our decision in Stout v. Stout, 2011 Ark. App. 201, 378 S.W.3d 844, should be overturned. The majority has failed to demonstrate any logical reason to treat attorney’s fee awards in domestic-relations cases differently than attorney’s fee awards in other cases. Because there is no discernible, qualitative difference between domestic-relations cases and other civil cases for purposes of awarding attorney’s fees, I do not perceive any rational basis for treating this category of cases differently. The purpose of requiring a Chrisco1 analysis is simply to provide the appellate courts with a basis upon which to provide a meaningful review of an award of fees. That purpose does not change based on the nature of the underlying action. Without some analysis of how the trial court reached its determination, the appellate court is effectively rendered unable to conduct a meaningful review of the trial liscourt’s decision. Ergo, it cannot know whether the trial court abused its discretion or applied any discretion at all. The majority also contends that by requiring trial courts in domestic-relations cases to perform a Chrisco analysis, we are somehow expanding the supreme court’s mandate. The supreme court has never held that the Chrisco factors are not applicable in domestic-relations cases. To the contrary, the supreme court in Davis v. Williamson, 359 Ark. 33, 194 S.W.3d 197 (2004), applied the Chrisco factors in a paternity action. In doing so, it noted that the Chrisco factors were similar to the factors set forth in Paulson v. Paulson, 8 Ark. App. 306, 652 S.W.2d 46 (1983),2 with one exception — the financial ability of the parties should also be considered in domestic-relations cases. This is no different than the standard we set forth in Stout. I also fail to see how the supreme court’s silence on the necessity of a formal analysis of those factors in domestic-relations cases, while requiring it in other attorney’s fee cases, constitutes a mandate. The majority’s opinion, in effect, now requires appellants to request specific findings under Rule 52 in order to challenge a fee award in domestic-relations cases— something not previously required in domestic-relations cases — and which could itself be considered an expansion of the supreme court’s mandate. Nor do I find that it places an undue burden on the trial court. Stout does not require an exhaustive hearing on attorney’s fees, nor does it require strict documentation of time and expenses by the attorneys in a divorce action. But it does require the trial court provide some basis upon which the reasonableness of the fee was determined so that a meaningful review |igmay be performed. For these reasons, I would uphold Stout and remand for an analysis of the attorney’s fee award. I respectfully dissent. BROWN, J., joins in this dissent.  . Chrisco v. Sun Indus., Inc., 304 Ark. 227, 800 S.W.2d 717 (1990).   . Paulson was a divorce/separate maintenance case.